Citation Nr: 0736595
Decision Date: 11/20/07	Archive Date: 01/03/08

Citation Nr: 0736595	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-37 515	)	DATE NOV 20 2007
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1. Whether a rating decision by the RO in July 1982 was 
clearly and unmistakably erroneous in failing to grant a 
compensable rating for service-connected strain of the 
cervical spine. 

2. Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
left great toe injury and hallux valgus.  

3. Entitlement to service connection for herpes zoster. 

(A remand on the claim for compensation under 38 U.S.C.A. 
§ 1151 for post-herpetic neuralgia due to VA medical 
treatment is the subject of a separate decision of the Board 
of Veterans' Appeals issued this same date.) 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 

VACATUR 

The veteran, who is the appellant, served on active duty from 
June 1976 to June 1981.

The veteran appealed a rating decision, dated in February 
2005, of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Oakland, California, denying service 
connection for herpes zoster to include as secondary to a 
disability of the cervical spine.  In September 2005, the 
veteran filed several documents, one of which the RO 
construed as a notice of disagreement to the rating decision 
of February 2005.  In March 2006, the RO furnished the 
veteran a statement of the case, addressing the claim.  A 
substantive appeal was filed that same month. 

On appeal to the Board, in a decision, dated September 5, 
2007, the Board denied service connection for herpes zoster 
to include as secondary to a disability of the cervical 
spine.  The Board also denied the claim of clear and 
unmistakable error in rating decision by the RO in July 1982, 
in which the service-connected strain of the cervical spine 
was rated noncompensably disabling.  And the Board denied the 
veteran's application to reopen the claim of service 
connection for residuals of a left great toe injury and 
hallux valgus. 

In the other documents filed in September 2005, the veteran 
raised the claim of compensation under 38 U.S.C.A. § 1151 for 
post-herpetic neuralgia due to VA medical treatment.  In a 
rating decision, dated in July 2006, the RO denied the claim 
under 38 U.S.C.A. § 1151. 

In October 2007, the veteran filed a motion to vacate the 
Board's decision on grounds of denial of due process.  The 
Board is denying in part and granting in part the motion to 
vacate. 



The Board is denying the motion to vacate that part of the 
Board decision, denying the claim of clear and unmistakable 
error in rating decision by the RO in July 1982, in which the 
service-connected strain of the cervical spine was rated 
noncompensably disabling, because the motion to vacate 
pertains to a grammatical error.  As the grammatical error 
does violate the procedural due process rights to 
representation, to notice, or to be heard, and as the motion 
does not identify an action or inaction by the RO or Board, 
denying the procedural due process rights to representation, 
to notice, or to be heard, the motion to vacate to this 
extent is denied.  38 C.F.R. § 20.904(a).  The grammatical 
error is corrected by an Order, which will be issued with 
this Order on the motion to vacate.  

The Board is also denying the motion to vacate that part of 
the Board decision, denying the application to reopen the 
claim of service connection for residuals of a left great toe 
injury and hallux valgus, because the motion does not 
identify an action or inaction by the RO or Board, denying 
the procedural due process rights to representation, to 
notice, or to be heard, the motion to vacate to this extent 
is denied.  38 C.F.R. § 20.904(a). 

The Board is granting the motion to vacate that part of the 
Board decision, denying the claim of service connection for 
herpes zoster to include as secondary to a disability of the 
cervical spine, as the veteran implicitly withdrew the claim 
before the Board promulgated its decision in September 2007.  
And the veteran filed a document in February 2007, which is 
reasonably construed as a notice of disagreement to the 
rating decision in July 2006, denying the claim of 
compensation under 38 U.S.C.A. § 1151 for post-herpetic 
neuralgia, and a statement of the case was not provided 
before the Board promulgated its decision in September 2007.  
In accordance with 38 C.F.R. § 20.904, the denial of due 
process is conceded when a statement of the case is not 
provided.  

For these reasons, the Board vacates that part of the Board 
decision of September 2007, denying the claim of service 
connection for herpes zoster to include as secondary to a 
disability of the cervical spine. 





ORDER

The motion to vacate that part of the Board decision of 
September 2007, denying the claim of clear and unmistakable 
error in rating decision by the RO in July 1982, in which the 
service-connected strain of the cervical spine was rated 
noncompensably disabling, is denied. 

The motion to vacate that part of the Board decision of 
September 2007, denying the application to reopen the claim 
of service connection for residuals of a left great toe 
injury and hallux valgus, is denied. 

The motion to vacate that part of the Board decision of 
September 2007, denying service connection for herpes zoster 
to include as secondary to a disability of the cervical 
spine, is granted. 


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


BOARD OF VETERANS' APPEALS
Department of Veterans Affairs
Washington, DC  20420



DOCKET NO.  04-37 515	)	DATE NOV 19 2007
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



ORDER


     The following correction is made in the decision issued by the Board in this case on September 5, 2007:

     On line 12, page 9, correct does constitute clear and unmistakable error to read does not constitute clear and unmistakable error. 



		
	GEORGE E. GUIDO JR. 
	Veterans Law Judge, Board of Veterans Appeals


Citation Nr: 0727746	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-37 515	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1. Whether a rating decision by the RO in July 1982 was 
clearly and unmistakably erroneous in failing to grant a 
compensable rating for service-connected strain of the 
cervical spine. 

2. Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
left great toe injury and hallux valgus.

3. Entitlement to service connection for herpes zoster.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1976 to June 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in May 2003 and November 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  

In February 2007, the veteran withdrew his request for a 
hearing.


FINDINGS OF FACT

1. In the rating decision of July 1982, the RO assigned a 
noncompensable rating for strain of the cervical spine, 
following the initial grant of service connection; after the 
veteran was notified of the determination and of his 
procedural and appellate rights, he did not appeal the 
noncompensable rating and rating decision became final; and 
the rating decision did not involve an error of fact or law 
that was outcome determinative. 

2. In the rating decision, dated in July 1982, the RO denied 
service connection for residuals of a left great toe injury, 
and in rating decisions, dated in July 1984, December 1984, 
and August 2000, the RO denied the veteran's application to 
reopen the claim of service connection, which in the rating 
decision of August 2000 the disability was characterized as 
hallux valgus; after the veteran was notified of each adverse 
determination and of his procedural and appellate rights, he 
did not perfect an appeal of any of the rating decisions.  

3. The additional evidence presented since the last 
unappealed rating decision in August 2000 does not relate to 
an unestablished fact necessary to substantiate the claim of 
service connection residuals of a left great toe injury and 
hallux valgus.

4. Herpes zoster was not affirmatively shown to be present 
during service; herpes zoster; first documented after 
service, is unrelated to a disease, injury, or event of 
service origin; and herpes zoster is unrelated to the 
service-connected disability of the cervical spine.


CONCLUSIONS OF LAW

1. There was no clear and unmistakable error of fact or law 
in the rating decision of July 1982, assigning a 
noncompensable rating for strain of the cervical spine.  
38 C.F.R. § 3.105(a) (2006). 

2. The rating decisions by the RO of July 1982, July 1984, 
December 1984, and August 2000, denying service connection 
residuals of a left great toe injury or hallux valgus, became 
final.  U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 
(2006).

3. The additional evidence presented since the rating 
decision of August 2000 by the RO, denying the application to 
reopen the claim of service connection for hallux valgus of 
the left great toe, is not new and material and the claim of 
service connection for residuals of a left great toe injury 
and hallux valgus of the left great toe is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).  

4. Herpes zoster was not incurred in or aggravated by service 
and herpes zoster is not proximately due to or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.310 (2006).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2006), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.  

In a new and material evidence claim, the VCAA notice must 
include both the evidence and information that is necessary 
to reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

As for the claim of clear and unmistakable error, the VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  

As for the claim to reopen, the RO provided the veteran with 
pre- and post-adjudication VCAA notice by letters, dated in 
January 2002, in June 2002, October 2004, and in March 2006.  
The veteran was informed that new and material evidence was 
needed to reopen the claim of service connection, that is, 
evidence not previously considered and that related to a fact 
not previously established, that is, evidence that the 
claimed disability, first shown after service, was related to 
service.  The veteran was also informed on the evidence 
needed to substantiate the underlying claim of service 
connection, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies, as well as notified that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf. The veteran was asked 
to submit any evidence that would include that in his 
possession.  The notice included the degree of disability 
assignable and the provision for the effective date of the 
claim, that is, the date of receipt of the claim.  

As for the claim of service connection, the RO provided the 
veteran with pre- and post- adjudication VCAA notice by 
letters, dated in June 2004 and in March 2006.  
The veteran was also informed on the evidence needed to 
substantiate the claim of service connection for herpes 
zoster, namely, evidence of an injury or disease in service 
or event in service, causing injury or disease; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event in 
service and/or that current herpes zoster was caused or 
aggravated by an already service connected disability.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, as well as 
notified that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf. 
The veteran was asked to submit any evidence that would 
include that in his possession.  The notice included the 
degree of disability assignable and the provision for the 
effective date of the claim, that is, the date of receipt of 
the claim. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new 
and material evidence claim); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of service). 

To the extent that the degree of disability assignable and 
the provision for the effective date were provided after the 
initial adjudications of the claims, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  As the claim to reopen and the 
claim of service connection are denied, no disability rating 
or effective date can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the timing error as to degree of 
disability assignable and the provision for the effective 
date.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
identify and obtain relevant records in support of the 
claims.  The RO has obtained the service medical records as 
well as VA and private medical records.  VA has no duty to 
obtain an examination as to the claim to reopen unless the 
claim is reopened.  As to the claim of direct service 
connection for herpes zoster, VA has not conducted medical 
inquiry in the form of a VA compensation examination in an 
effort to substantiate the claim because there is no medical 
evidence that establishes that the veteran suffered an event 
or disease in service associated with herpes zoster.  Under 
these circumstances, a medical examination or medical opinion 
is not required under 38 C.F.R. § 3.159(c)(4).  As to the 
secondary service connection claim, the RO afforded the 
veteran a VA examination in January 2005.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the veteran 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error 

The veteran argues that in the rating decision of July 1982 
the RO committed clear and unmistakable error, assigning a 
noncompensable rating for the service-connected strain of the 
cervical spine under 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(limitation of cervical spine motion), because the evidence 
supported a 10 percent rating for slight limitation of motion 
under Diagnostic Code 5290.  

The law provides that a prior final rating decision will be 
revised only on the basis of clear and unmistakable error.  
38 C.F.R. § 3.105(a).  

Such error exists only where it appears "undebatably" that 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
A determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior unappealed rating decision.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).

Clear and unmistakable error is the kind of error of fact or 
law that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

At the time of the rating decision of July 1982, the 
criterion for a 10 percent rating under Diagnostic Code 5290 
(1982) was slight limitation of motion of the cervical spine.  




Factual Background 

The evidence of record at the time of the rating decision of 
July 1982 consisted of the service medical records and report 
of VA examination, dated in June 1982. 

The service medical records show that the veteran's 
complained of cervical pain and muscle spasms following a 
motor vehicle accident in August 1978, and the diagnoses were 
cervical spine ligament strain and whiplash.  X-rays of the 
cervical spine in August 1978 were negative.  On examinations 
in March 1979 and February 1981, there was no complaint or 
finding of a cervical abnormality. 

On VA examination in June 1982, the veteran complained of 
neck pain and weakness with bending his head.  The examiner 
noted that the veteran's medical history of an in-service 
motor vehicle accident in which he had some tingling in the 
fingers of his left hand for about a week, which resolved, 
and that the veteran had wore a cervical collar for two 
months and slept on the floor for several months following 
the accident.  

On examination, the veteran had full flexion and extension 
and bilateral rotation without pain or crepitus but with 
lateral flexion to the left limited to 45 degrees.  The 
veteran did not have motor or sensory deficit or muscle 
atrophy.  He had full fist closure with a strong grip 
bilaterally and no atrophy.  X-rays of the cervical spine 
were normal with no evidence of soft tissue swelling or 
degenerative disease.  The diagnosis was residuals of a 
whiplash injury to the cervical spine with limitation of 
lateral flexion to the left. 

Analysis 

In the rating decision in July 1982, the RO referred to the 
report of VA examination of June 1982 and specifically cited 
the range of motion findings as full flexion and extension 
and bilateral rotation without pain or crepitus but with 
lateral flexion to the left limited to 45 degrees.  In other 
words, the correct facts as they were known at the time were 
before the adjudicator.  

And the RO assigned a noncompensable rating under Diagnostic 
Code 5290 (limitation of motion of the cervical), which was 
the applicable law in effect, which provided a 10 percent 
rating for slight limitation of motion of the cervical spine. 

Although there was evidence of some limitation of motion of 
lateral flexion, there was full flexion and extension and 
rotation of the cervical spine without pain.  In light of the 
evidence for and against the claim, it was debatable whether 
or not the veteran had slight motion of the cervical spine 
and as reasonable minds may differ on the interpretation of 
the term "slight" in the context of a minimal finding of 
some limitation of motion in a single plane in light of full 
or normal range of motion in all the other planes of motion, 
the RO's determination was a reasonable exercise of rating 
judgment under the law as it then existed.  A debatable 
disagreement over how the evidence was weighed or evaluated 
does constitute clear and unmistakable error in the rating 
decision.

For these reasons, the Board finds no error of fact as there 
is no showing that the correct facts were not before the 
adjudicator or error of law in the rating decision of July 
1982 by the RO, assigning a noncompensable rating for strain 
of the cervical spine.  

Claim to Reopen

Evidence Previously Considered 

In previous rating decisions, the RO denied the claim of 
service connection for residuals of a left great toe injury 
and hallux valgus and the rating decisions are final.  
38 U.S.C.A. § 7105.  

The current claim to reopen may be considered on the merits 
only if new and material evidence has been submitted.  
38 U.S.C.A. § 5108 (West 2002).



In a rating decision, dated in July 1982, the RO denied the 
initial claim of service connection for residuals of a left 
great toe injury on grounds that although the service medical 
records showed a single complaint of left great toe pain in 
November 1977, hallux valgus first diagnosed on VA 
examination in June 1982 was not shown to be present during 
service.  

After the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not timely 
appeal the rating decision and by operation of law the rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a). 

Thereafter, in a rating decision, dated in July 1984, the RO 
denied the application to reopen the claim of service 
connection for residuals of a left great toe injury on 
grounds that the copies of the service medical records were 
duplicative and not new and material evidence to reopen the 
claim.  After the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the rating decision and by operation of law 
the rating decision became final based on the evidence then 
of record.  

In a rating decision, dated in December 1984, the RO again 
denied the application to reopen the claim of service 
connection for residuals of a left great toe injury on 
grounds that service medical records showed only one 
complaint of left great toe pain, the feet were normal on 
separation examination, and the service medical records were 
negative for a diagnosis of hallux valgus.  The record 
included a statement from the veteran that he had sustained a 
fracture of the toe during service. After the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the rating decision 
and by operation of law the rating decision became final 
based on the evidence then of record.  

In a rating decision, dated in August 2000, the RO again 
denied the application to reopen the claim of service 
connection for residuals of a left great toe injury and 
hallux valgus on grounds that the veteran failed to file any 
medical evidence that current hallux valgus was linked to the 
condition complained of while in military service.  

After the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the rating decision and by operation of law the rating 
decision became final based on the evidence then of record.  

At the time of the last final August 2000 rating decision, 
the evidence consisted of service medical records, reports of 
VA examinations dated in June 1982 and June 2000, VA records 
dated in January 2000, and statements from the veteran.

Service medical records included a November 1977 entry in 
which the veteran complained of pain in the left great toe.  
While it was reported that X-rays were ordered, a copy of the 
report of X-ray report is not part of the service medical 
records.  [The RO attempted to obtain the report of X-ray and 
was notified by the custodian of federal records that there 
were no additional medical records.]  Service medical 
records, including examinations dated in December 1971, 
January 1974, October 1975, September 1977, March 1978, March 
1979, and February 1981, are negative for complaint, 
diagnosis, or treatment related to foot problems including 
hallux valgus.  On separation examination in February 1981, 
the feet were normal.

On VA examination in June 1982, the veteran complained that 
since he injured his toe in-service it had grown crooked.  
The diagnosis, after X-rays, was mild hallux valgus deformity 
of the left great toe.

The Current Claim to Reopen 

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c).  The claim may nevertheless be reopened if new and 
material evidence is presented. 38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The current claim to reopen was received at the RO in 
November 2001.

The regulatory definition of new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For purpose of reopening a claim, the credibility of newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) (in determining whether evidence is new 
and material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Additional Evidence 

The additional evidence consists of copies of service medical 
records and of the June 1982 report of VA examination, which 
have been previously considered.  Repetitive or redundant 
evidence by definition does not meet the standard of new and 
material evidence under 38 C.F.R. § 3.156. 

Records of Kaiser Permanente and of VA, documenting a history 
of an in-service left great toe injury and hallux valgus 
after service, are not new and material as the evidence is 
cumulative, that is, supporting evidence of previously 
considered evidence, namely, a left great toe injury during 
service and post-service evidence of hallux valgus, which has 
been previously considered and rejected, and cumulative 
evidence by definition does not meet the standard of new and 
material evidence under 38 C.F.R. § 3.156.  



The photographs of the feet are not new and material evidence 
because the evidence is cumulative, that is, supporting 
evidence of previously considered evidence, namely, hallux 
valgus, first shown after service, which has been previously 
considered and rejected, and cumulative evidence by 
definition does not meet the standard of new and material 
evidence under 38 C.F.R. § 3.156. 

The medical treatises, pertaining to injury of the great toe, 
do not pertain to a delayed evolution of hallux valgus, 
following an acute toe injury without objective evidence of 
ligament damage or X-ray evidence of fracture or dislocation, 
which are the facts specific to the veteran's case and does 
not raise a reasonable possibility of substantiating the 
claim.  For this reason, the medical treatises are not new 
and material evidence. 

In a statement, dated in May 2002, the veteran's mother 
stated that the veteran told her, sometime between 1976 and 
1978, that he had broken his big toe playing soccer while in 
military service.  To the extent that the statement relates 
to a toe fracture during service, the statement is cumulative 
because the fact of a fracture of the toe had been previously 
considered and rejected by the RO.  For this reason, the 
statement is not new and material evidence.

In a statement, dated in June 2002, a witness stated that in 
1985 he had sold the veteran a car, but the veteran returned 
the car because the placement of the pedals aggravated a 
broken toe the veteran suffered in service. To the extent 
that the statement relates to a toe fracture during service, 
the statement is cumulative because the fact of a fracture of 
the toe had been previously considered and rejected by the 
RO.  For this reason, the statement is not new and material 
evidence.

In a statement, dated in October 2005, S.K.T. suggested that 
the left foot injury may have been caused by an old soccer 
injury.  An opinion expressed in the term of "may" is too 
speculative to establish a medical nexus and a speculative 
opinion does not raise a reasonable possibility of 
substantiating the claim.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus). For this reason, the statement of S.K.T. is 
not new and material evidence.

As for the veteran's statements and testimony, relating 
hallux valgus to an injury while playing soccer in service, 
where as here, the determinative issue involves a question of 
medical causation, competent medical evidence is required to 
reopen the claim.  The veteran as laypersons are not 
competent to offer an opinion that requires medical knowledge 
and consequently the statements and testimony do not 
constitute new and material evidence to reopen the claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

For the above reasons, the additional evidence is not new and 
material and the claim of service connection for residuals of 
a left great toe injury and hallux valgus is not reopened.  
38 C.F.R. § 3.156.  As the claim is not reopened, 
the benefit-of-the-doubt standard of proof does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Claim of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.  

Factual Background 

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, or treatment of herpes zoster.

After service, VA records show that in March 2004 the veteran 
presented with an outbreak of shingles or herpes zoster. 

In a statement, dated in April 2004, K.A.K. MD, stated that 
herpes zoster was exasperated by the veteran's old cervical 
injury.  [Service connection has been established for 
residuals of a cervical injury.] 

On VA examination in January 2005 to determine whether there 
was a relationship between the service-connected cervical 
spine disability and herpes zoster, the VA examiner stated 
there was no medical literature to support the contention 
that a cervical spine injury or cervical spine pain triggers 
herpes zoster.  

The examiner explained that herpes zoster is a disease that 
can be triggered by immune system changes and the examiner 
found no evidence of immune functional change due to cervical 
spine disability.  

Analysis 

As for direct service connection, herpes zoster was not 
affirmatively shown to be present during service as the 
service medical records, including all the examinations, 
contained no complaint, finding, or history of herpes zoster.  

As herpes zoster was not noted or observed during service as 
evidenced by the service medicals and as there is otherwise 
no other evidence contemporaneous with service of herpes 
zoster during service, the principle of continuity of 
symptomatology does not apply.  Savage v. Gober, 
10 Vet. App. 488, 496-97 (1997). 

After service, herpes zoster was first documented in 2004.  
As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of an association or link 
between the herpes zoster and an established injury or 
disease of service origin as the VA examiner stated that 
herpes zoster was not caused by a cervical injury.

As to secondary service connection, K.A.K. MD, stated that 
herpes zoster was exasperated by the veteran's old cervical 
injury, but the physician did not provide a rationale for his 
opinion.  The VA examiner on the other hand reviewed the 
medical literature and found no evidence to support the 
contention that a cervical spine injury or cervical spine 
pain triggered herpes zoster.  Moreover, the VA examiner 
explained that herpes zoster is a disease that can be 
triggered by immune system changes and the examiner found no 
evidence of immune functional change due to cervical spine 
disability. 



As the opinion of K.A.K. MD, the opinion was not supported by 
any rationale and as the VA examiner's opinion was supported 
by a rationale and a review of the medical literature, the 
Board finds that the opinion of the VA examiner outweighs the 
opinion of K.A.K. MD, on the question of whether herpes 
zoster was aggravated by the service-connected disability of 
the cervical spine.  Evans v. West, 12 Vet. App. 22, 30 
(1999) (the Board cannot make its own independent medical 
determinations but must have a plausible reasons for favoring 
one medical opinion over another).   

Accordingly, since the weight of the evidence shows that 
there is no relationship between the herpes zoster and the 
service-connected disability of the cervical spine 
disability, service connection for herpes zoster secondary to 
service-connected disability of the cervical spine has not 
been established.  38 C.F.R. § 3.310. 

As for the veteran's statements and testimony relating herpes 
zoster to service and or to the service-connected disability 
of the cervical spine, once the veteran goes beyond the 
description of symptoms to expressing an opinion that 
involves a question of medical causation, competent medical 
evidence is required to substantiate the claim because 
medical causation involves medical knowledge of accepted 
medical principles pertaining to the history, manifestation, 
clinical course, and character of herpes zoster, which is 
beyond the competency of a layperson because such is not 
capable of lay observation.  Moreover, the veteran as a 
layperson is not competent to offer an opinion on medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Therefore, his statements and testimony do not constitute 
favorable evidence to substantiate the claim.  

As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation and as the favorable medical evidence to support 
the claim has been rejected for the reasons articulated, the 
preponderance of the evidence is against the claim for direct 
and secondary service connection and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).







ORDER

Reversal of the rating decision of July 1982 by the RO, 
assigning a noncompensable rating for the service-connected 
strain of the cervical spine, on the grounds of clear and 
unmistakable error is denied. 

As new and material evidence has not been presented, the 
claim of service connection for residuals of a left great toe 
injury and hallux valgus is not reopened and the appeal is 
denied. 

Service connection for herpes zoster is denied.  



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


